                                                   FILED
                                                IN CLERK'S OFFICE
                                          U.S. DISTRICT COURT E.O.N.V.

                                          * SEP 15 2020 *
 September 9, 2020                        BROOKLYN OFFICE
 The Honorable Dora L. Irizarry
 The United States District Court for the Eastern District of New York
 225 Cadman Plaza East
  Brooklyn, NV 11201

  Brian Bradley
- 21625..Ellaep_Creek 8d__ _ ._
  Walnut, CA 91789



 Dear Judge Irizarry,

 It's been almost 1 year since I last communicated with you. Since that time I have received nothing in restitution.
 The first and only time I received restitution was from the check dated June 8, 2018 and the amount was for
 $117.75. That's over 2 years ago that I have received a restitution check. Since that time I have worked in 5
 different warehouses. I don't like working as hard as I do and this restitution is being taken as a joke. When I spoke
 with Aaron Beam at a Beta Gamma Sigma speaker meeting in Long Beach years ago he told me that the
 government took his $5,000,000 home for the accounting scandal with Healthsouth. I believe that Steve
 Moskowitz lives in a million dollar home located at 13624 71 st Rd Flushing NY 11367 and he's been living in that
 residence even before the restitution was implemented. I don't feel that this case is any different from what Aaron
 Beam did on the Healthsouth scandal which leads me to conclude that the residence of Steve Moskowitz needs to
 be brought into the Spongetech restitution order even though the residence is in the wife's name. Since they are
 married the wife should be equally responsible for the $12,000,000 owed to the shareholders which surprises me
 that she is still married to the man. I have made numerous calls to 202.502.2384 which is the number on my
 restitution check. The lady over at that number keeps telling me that there's not enough money to be distributed
 to the shareholder's. Since we are already 2 years into this restitution and only about $10,000-12,000 has been
 collected in restitution I think we need to reassess this case and how money is going to be collected. If you sell off
 the residence and distribute the amounts received on the sell to the shareholder's that should bring the restitution
 down to at least $11,000,000. We still have about 18 years left to go on this restitution and I Just want to collect as
 much money as possible on this situation. Also, is there any way that we can increase the collections since thus far
 we haven't really even made a dent in this restitution owed. I'm thinking if we do a collection percentage of
 between 20%-50% it might bring that restitution down quicker. Ideally, in 18 years we would like to see the
 balance owed going down to $0 but in reality we might only collected a couple million dollars by the way things are
 going. Let me know if you can implement some collection changes including the residence. Thanks.

 Sincerely,

 Brian Bradley
                                                                                                  g
                                                                                  SA            ~ JAi

                                                                                  9              ~20
                                                                                         ~.\~     8l
                                                                                                                                               1   OREVER
                                                                                         ' OREVER




                              ·---rL,       )+b,ioi- 4[~             J>o~t:• L,
                                                                     C,t,.✓/" tr 1l-- f~s
     Received
 In Chambers of:  -rr/
U.S. District Judge 11-e..
                             /J,J~ .5/J-i!-5                b1sh-1v(--
DORA L. IAlZARRY
                                ;).;i '5'   ~}y\.a.--           Pla. -z....-. fct.s. 1---
SEP 15 2020
                                   '"t r-o o k-l y,,.   1     NY /I J.o I

                                                                                       111111111 l ti jllj II 1111111!1, I JI l1ll 11 IJllp1111•lj11} 1jl, ii I ill ii
